OFTEXAS
                           AUS~N.TEXAS

                   4uguat22r19b9



Hon. Haxwll WOlOP                  oplniollHo. v490
Distriot rt$orlay
53rdJpdioial Diatiot               Ber Validity olitq aalo fop
Hew Boatoo, Totar                      1.88 than the judgment
                                       and ralated qtuatlona.
Deer sir:
            YOU   0pini0tinqua8t 18, iti pd,      88 r0ii0~:
         "In 195; I, aa iJount[httornq + Baa
    00unty,Tu48, filed a lul 111the irkriot
    Court of Bow&q ComrtJ, Tuaa, to foraobae a
    t&x lieu agaiuat 435 aoraa of'lmd inBew%o
    cotmty. m0 pi~inttfr8.in tu QUA mm       dtm
    oi.TexaaJ tko oomaty, 9-0~   aohool dbtz$ot,
    and tka re&       bald dlatrlot, ad     j-t       wan
    nd0ver.dfor tha @K¶unt
                        or the tuea, penal-
    tiesladlntesaatduetha     +pemtlntqlru
    anita for a tot81 or $26OO*c!O.!Phoroaf$o~,
                                              and

    eat bidder. !Chehi&oat bid mad@ for the lard
    rag ~1800.00, end the 8heriff
    to the pwhaaor oonYoyl?q
    oonaidiation or.$1800.00;
   elbaa tham the amount 61 th;sjti&mW‘t 2'00oVOl'Od.
    Tke pu2uma.r lnediotely~n8t~lnto pMebaaloh
    of the prom     and md6 rUmable ~W88-ta
    therein, and ha8 alnoe auoh tl8.    had obmtinu-
    oua poraoaaion. The prior uma* aho wem de-
   ‘~ondafa in the tax au&t; did not redoa tko
    property ad 8he period for mduptlon haa,~e-
    pimd . The 8hb~iff paid the ~l~.O@i~to        the
    orrloo or the Matrlet Olerrk*a   al@ the fax Ool-
    leotor refused to eooept the sama fFa the Die:-
    trlot Clerk end the Olerk hu held arid n-
    alace 1945. mo faot that the propmty was
    sold for leaa than the ao&       of We B8U8
    wan not reported to me at the tlmb, a* I Ihad
    no knowledge of it fop approxlmateljalwar af-
    ter the aale was msde, and w that tire th@
,   .




        Hon. Maxwell Weloh, Page 2        W-sso)


            purahaaer had oompleted valuable improve-
            manta on the premiaea.
                    "I would like to km    if the sale M-
            der the olroumateneeaabove outlined panned
            the title to the purohaaer, and If no, hov
            should the Tax Colleotor aoooant for the
            defioienoy.:I wotild.il@ollka to know ~hov
            to arrive titan appotilonlnent0r the mount
            reoelvod am 3z&waen the r0t3rtsxbg amita
            who were~lalntiffa In the suit. In other
            vorda, what do we do IIOW?~
                                                      $rovldear
                    Seotlon 5 of Art1010 73hSb. V,Ct.S.,
                  "Upon the trial of maid oauae the Court
             shall hearevldeno6 upon the roaaona~la   fair
             value of the property, and ah911 lnoorporrte
             in its judgment a finding of the raaaonable
             fair valpe thereof, in bulk or in paroela,
             either or both, es the Cow& miltdeem proper,
            whioh reaaonabl6 falr.valasa0 found w the
            O~tla      her8aftar aomatlmaaaiqlod      'clajUd@

             val&e,' rhioh :‘adjradged~alue~'ahallbo the
            'value~88 of the date of the trlal'and'ah811
            not neaeaaaril~be.tho ralae at the tire the
             aaaeuaam~   of the taxer was 8adei pzorlded,
            %hat the burden 0r w00r ahall be on $M
                 or
            orrur,      owner8 :of'auoh
                                      ~prop8i-t~emtab-
                                             'ln~
            .liahin&the tfair rartil,or adjudged tally
            am prodded in thta aeotlon.m~
                   sootion 8 0r Art1010 nkb,       v.o.8.. raada   in
        part am   r0iiove;
                  "Ho propertymold for tuoa under dooreo
            in auah ault ahall be mold to the owner of
            said property, direotly or.lndlreotlj,or to
            anyone hating ln\lntoreat thmein, or to aaj
            party other than a taxing unit wZllohla a
            parti to tho ault, for loam than the amount
            of tho adjudged value afo~aald of arid prop-
            erty or the aggrsgato CppOuntof the judgments
            againat tho property In arid suit, whlohover
            la lower, . . .
                  You~falled to advias 1111
                                         am to whetherthe Court
        hoard ovideno0 apcm tho roaaoimblofairraluo 0r tho prop-
I   .




        Hon. Yexvell Welch, Page 3   (v-890 1



        arty and lm3orporatai3 in the judgmant~a finding 0r tho
        reaaonablo fair value thoroof. Ii tho Oourt ocmplled
        with the prorLslons of said Liootlon5 aad the nadjudgod
        value" is in the amount of $1800.00 or loam, then the
        sale ~paaaodtitle to the pwheaor.    In that ovont, if
        the tm aaaoaaor-o&.ootor rofuaoa to woa3Qt tho #MOO
        lean the oourt aoata, ho oould k required to aqospt
        such amowt qxd ia##uejwope# redWQtiion *aue%pta by a
        mandamus ault.
                  The Oourt in a tax roreuloauremolt la not
        requ&md to owply with the provlaloua of said motion
        5 aa to "adjudgedvalue' unlearnreqn4ated by the tax-
          ayar. Barson v. Oltr of Bllrsi-ton,138 S.W.2d 921
        PTox. Civ. App., 1940, error dlam~.judge. oo~.)
                  dsaumiPy that an "edjpdgod value" wee not
        r0uadand inoorp8Slad la the judgment,oc that +i,an
        "adjudgedvalw wan fouad and the amount Mimeor ox-
        ooodml the mum of #1800.00, you aro advlaed that tho
        aelo wad void and t&a deed did nob paaa tit10 ,totho
        QUl’OhWOF. Ia m*    evetS& a*hnnlng Wet the jwlgmemt
        la valid, you *I$!# h8v6 an ord*r of ma&e faawd Sti
        Qr00ead ',!%a
                   geli l$M pr&&y    Mum,        am provldod
        bp.+&&h    mm;: r,c.q.




        lo. O-738, whloh holda that.8 bid by a prlvato pemon
        for leas than tho amount of the jud nt la void. See
        D.aadlaorv. Stats, 140 Tax. 252, 1r 3.W.26 914 (1942).
                  Uhoro the edjudgod value la loam than tho
        clplount
               of the jud$mont, and tho Q!xrohaaerblda an
        amouut at leant equal to the adjudged value and 1088
        than tho full 88ouBt of the jrdlmont, th@ proaoeda
        shell bo dlatrlbutad to all taxlug unit8 whloh are
        pertLea to tho suit rhloh by the judgment in maid suit
                  found to have tax 1100s against.awh QrOQ-
        have beetsi
        arty, pro rata and in proportionto tho emoanta o?
lion.Maxwell Welch, Page 4    (v-890)


their respeotlvetax lleds as eatabllahod~lnmaid
judgment as provided in Se&ion 8 of Artlole 734%


          A sale   0r Ql'OQ0l'ty
                             for taxes to anyQIurty
    other than a texlng unit whloh is a party to the
    suit, ~forless than the amount of the adjudged
    value (If any) of said property, or the eggm-
    gate amount of the judgments against the Qrop-
    ertv. whiahever Is lover. Is void. and the doed
    passes no title to the purohaser.-8; c).Opinion
    BO. o-738. See Danolmr v. State, 140 Tex. 252,
    166 S.W.26 914 (f942).
          Where the adjudgedveluo ia loam than the
     amount or the judgment, and the puroheaer bids
     an amormt et loeat equal to the adjud ed valua
     end leas ,thenthe ra   amount 0r tho !I
                                           udgmont,
     the proaeedashall be diatrlbutodto all taxing'
     unlta whloh nre partleatotho aultuhlchby
     the judgment in said ault have ken found to
     have tar llelrsagainst auoh property,Qro.rrt8
     and in proportion to tho amoun$aof tholz~~apeo-
     tlvo tax liens aa o~tabllahodin aald wont
     es providedIn SOotion8'd Art101073.j33.
                                  mura   vary truly,


                      .


                             BY
                                         Aaalatant